On the record I think the judgment should be affirmed. The defendant resided in Richfield, Utah, the plaintiff in Burley, Idaho, where the property in question was situated. The court found the defendant was not, but that the plaintiff was, familiar with the real estate in question and the boundary lines thereof; that the plaintiff materially misrepresented such boundary lines to the defendant; and that he in entering into the contract relied, and had the right to rely, on the representations made to him. It is claimed he ought not to have relied on the representations, and in fact did not rely on them; that he with a tapeline measured the dimensions of the property and found the boundary lines to be as the plaintiff represented them to him. True, he made such a measurement, but took the initial point of measurement as indicated by plaintiff, which was an incorrect and improper point, but which was then believed by the defendant to be a proper and correct point and as was represented to him by the plaintiff. Shortly after the contract of purchase was entered into and the defendant had entered into the possession of the property, the plaintiff made a claim as to the boundary line which was materially in conflict with what she had theretofore represented to the defendant. He thereupon caused a survey to be made and found that the true boundary *Page 187 
line, to his injury, was misrepresented to him by the plaintiff. After some unsuccessful correspondence between the parties respecting the matter, the defendant rescinded and repudiated the contract. I think the case falls within the doctrine that when the vendor undertakes to point out to the purchaser the boundaries of his land he is under obligation to point them out accurately; and, though a purchaser has it in his power by a survey to establish the true boundary, such does not preclude him from relying on the representations of the vendor, and this, too, though there may have been no intentional misrepresentation by him. 27 R.C.L. 374. Upon such theory the findings of the court below proceed, which, in the record, as I think, are supported by good and sufficient evidence, though in some particulars in conflict. But with respect thereto, we, in a law case, as this is, are not concerned with the comparative weight of such conflicting evidence nor with the credibility of the witnesses.
In the next place the court found that there was no change whatsoever in the market value of the property between the date of the contract, May 3, and September 3, 1921, at which time the plaintiff repossessed the property, and that the plaintiff was not damaged in any amount whatsoever, and that prior to the commencement of the action the plaintiff withdrew her deed to the property and which was placed in escrow at the time the contract of purchase was entered into. True, the court did not specifically find that the contract price of the property was the then market value of the property, but the finding as made implies that the contract price was no more nor greater than the then market value. Evidence was adduced as to the market value of the property when the contract was made and when the property was repossessed by the plaintiff. While the evidence is in conflict, yet there was good and sufficient testimony adduced by disinterested and qualified witnesses to show that the contract price was no more, and, if any difference, was less *Page 188 
than the then market value, and that between that time and when the plainiff repossessed the property there was no change in the market value of the property and that it then was worth as much as when the contract was entered into. Indeed, evidence was given to show that when the contract was entered into the plaintiff claimed and asserted that the market or real value of the property exceeded the contract price. The property consisted of a house and lot in Burley. The contract of purchase was entered into May 3, 1921, and provided a cash payment of $200, which was then paid, the further sum of $50 on September 4, 1921, and $50 on the 4th day of each month thereafter until April 4, 1924, at which time the defendant was required to pay the additional sum of $6,000 without interest, or, at his option, $4,000 cash without interest and execute two notes of $1,000 each, to be secured by a mortgage on the premises, at which time the deed executed by the plaintiff and put in escrow was to be delivered to the defendant. It was shown by the evidence that the rental of the premises was considered by the parties to be $50 a month. On July 15, 1921, when the defendant had the survey made of the property and discovered the misrepresentations as to the boundary, he wrote the plaintiff repudiating the contract and directing her to repossess the property. The defendant in the meantime had made the $200 cash payment and made some improvements on the premises, all of which were forfeited by him. The plaintiff, about the middle of August, 1921, wrote the defendant that she would release him on the contract if he paid her an additional sum of $150 as damages, which the defendant declined to do, and thereupon, on September 3, 1921, the plaintiff repossessed the property and thereafter received all of the rents and profits therefrom. Thus on the record I think there is ample evidence to support the finding that the plaintiff was not damaged, at least not in any substantial amount. *Page 189